Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

This Securities Purchase Agreement (“Agreement”) is entered into as of September
25, 2017, by and between Christos P. Traios (“Seller”), a resident of Piraeus,
Greece, and Petrogress, Inc., a Delaware corporation (“Purchaser”). Purchaser
and Seller may collectively be referred to as the “Parties.”

 

WHEREAS, Seller is the record owner and holder of 100% of the membership units
(the “Units”) of Petrogress Int’l, LLC, a Delaware limited liability company
(the “Company”); and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller the Units.

 

NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:

 

 

1.

PURCHASE AND SALE: Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agrees to sell, transfer and convey to the Purchaser the Units.

 

 

2.

PURCHASE PRICE: The purchase price for each share of Stock shall be One Dollar
(US) ($1.00), to be paid to the Seller in cash at the closing.

 

 

3.

CLOSING: The closing contemplated by this Agreement for the transfer of the
Stock and the payment of the Purchase Prices shall take place at such time and
place as the Parties shall agree (the “Closing”). The certificates representing
the Units, if any, shall be duly endorsed for transfer or accompanied by an
appropriate transfer. Otherwise, the exchange of consideration referenced
herein, and the agreement represented by the executed copy of this Agreement,
shall serve such purpose.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby warrants and represents
that:

 

 

(a)

Restrictions on the Units. The Seller is not a party to any agreements that
create rights or obligations in the Units relating to any third party including
voting or stockholder agreements. The Seller is the lawful owner of the Units,
free and clear of any encumbrances, security interests or liens of any kind and
has full power and authority to sell and transfer the Units as contemplated in
this Agreement.

 

(b)

Organization and Standing. To the Seller’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted.

 

 

--------------------------------------------------------------------------------

 

 

 

5.

SEVERABILITY: If any part or parts of this Agreement shall be held unenforceable
for any reason, the remainder of this Agreement shall continue in full force and
effect. If any provision of this Agreement is deemed invalid or unenforceable by
any court of competent jurisdiction, and if limiting such provision would make
the provision valid, then such provision shall be deemed to be construed as so
limited.

 

 

6.

BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.

 

 

7.

BROKER’S FEES: The Parties represent that there has been no act in connection
with the transactions contemplated in this Agreement that would give rise to a
valid claim against either party for a broker’s fee, finder’s fee or other
similar payment.

 

 

8.

ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.

 

 

9.

GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

 

10.

NOTICE: Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service:

 

 

(a)

If to Purchaser:

   
Petrogress, Inc.
757 3rd Ave., Ste. 2110
NY, NY 10017

 

 

(b)

If to Seller:

   

Christos P. Traios

c/o Petrogress, Inc.

 

 

11.

WAIVER: The failure of either party to enforce any provisions of this Agreement
shall not be deemed a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

 

  PURCHASER:     SELLER:                            

 

   

 

    Christos P. Traios, President and Chairman      Christos P. Traios, Sole
Member of Petrogress Int’l, LLC                                      

 

3